SUMMARY ORDER

Mohammed Aboulissan appeals from an order entered in the United States District Court for the Eastern District of New York (Glasser, /.) on March 24, 2008, denying his motion for appointment of counsel to reargue the denial of his motion for permission to file a late notice of appeal. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court lacks jurisdiction over Aboulissan’s appeal because his notice of appeal was untimely. See Fed. R.App. P. 4(b). We are mindful that Aboulissan may possess other remedies.
For the reasons set forth above, Aboulissan’s appeal is hereby DISMISSED.